Citation Nr: 0704201	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a scar of 
the right knee.



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to April 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The veteran's residuals of a right knee abrasion are 
manifested by a right knee scar measuring no more than 3 
inches that is flat, superficial, stable, non-tender and non-
painful on objective examination; there is no adherence to 
underlying tissue or chronic skin changes, nor is there 
evidence of limitation of motion or function as a result of 
the right knee abrasion.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for a scar of the right knee are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7800-7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In May 2005, the veteran appealed the July 2004 rating 
decision that assigned the initial zero percent rating for a 
scar of the right knee, effective from January 9, 2002, after 
the veteran was granted service connection for the right knee 
scar by a Board decision made in May 2004.  

Because the current appeal arose from a rating assigned 
following the initial grant of service connection which was 
effective from the date of claim, the Board has evaluated the 
level of impairment due to the disability throughout the 
entire time of the claim and considers the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App.119 
(1999).  Evidence of record, however, does not support 
assigning different percentage disability ratings during the 
time period in question.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).  

The Board further notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders (including scars). See 67 Fed. Reg. 49590-49599 
(July 31, 2002). However, the changed regulation may not be 
applied prior to the effective date. See 38 U.S.C.A. § 
5110(g) (West 2002).  

As for pertinent VA rating criteria, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 (2006) evaluate scars.  
The veteran is currently rated under Diagnostic Code (DC) 
7805, which provides that a rating should be assigned based 
on limitation of function of the affected part.  The old and 
the new rating criteria for Diagnostic Code 7805 are 
essentially the same.  Compare 38 C.F.R. § 4.118,  Diagnostic 
Code 7805 (2006) with 38 C.F.R. § 4.118,  Diagnostic Code 
7805 (2001).

The Board has reviewed VA outpatient records from January 
2001 to November 2002 and VA examination reports made in 
September 2002 and September 2004.  In 2002, the VA examiner 
reported a nontender scar just superior and lateral to the 
right patella which was flat and slightly hypopigmented.  
Physical examination also revealed that the scar was 
nonadherent to any underlying tissues.   Range of motion 
testing was noted as 110 degrees on flexion and 0 degrees 
extention.  The knee was observed as stable medially, 
laterally, anteriorly and posteriorly.  Upon a review of the 
veteran's service medical records, the 2002 VA examiner found 
that the service records did not show anything more than an 
abrasion to the right knee.  He concluded that because there 
was no showing of an injury to the knee joint in service, he 
could not state that the present findings of the right knee 
were related to the service-connected injury.  In September 
2004, the examiner similarly noted a flat, hypopigmented, 
nontender scar which did not adhere to underlying tissues.  
Upon physical examination of the knee, the examiner concluded 
that the scar had no adverse effect on the range of motion of 
the knee.  His impression was an asymptomatic residual scar 
from an abrasion to the right knee.  Where there has been no 
objective medical evidence to the contrary, the Board has no 
reason to refute the opinions, as set forth above, of the VA 
examiners of the examinations conducted in 2002 and 2004.  
Specifically, there has been no finding of limitation of 
function of an affected part caused by the veteran's service-
connected scar.  As such, the Board finds a higher rating 
than 0 percent disabling is not warranted under DC 7805.

Diagnostic Code (DC) 7804 is also applicable to the service-
connected scar of the right knee.  In order to warrant the 
next higher rating of 10 percent for a scar under this code, 
the objective medical evidence must show a painful and 
superficial scar.  See 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7804.  Note (1) under DC 7804 defines a superficial scar 
as one not associated with underlying soft tissue damage.  
Formerly, DC 7804 assigned a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118,  Diagnostic Code 7804 
(2001).  VA examinations conducted in 2002 and 2004 do not 
show any evidence of soft tissue damage.  As noted 
previously, both examinations found that the scar was flat 
and nonadherent to underlying tissues.  In the 2004 
examination, the dimensions of the scar were described as 
three inches long to the superolateral aspect of the right 
knee, approximately one-eighth of an inch in width.  As 
discussed above, the 2002 and 2004 VA examination reports 
show that there was no tenderness at the scar site, and the 
veteran made no complaints of pain regarding the scar.  The 
Board acknowledges the veteran's July 2006 hearing testimony 
where he testified that his service-connected scar was 
painful, tender, red, swollen and adherent to underlying 
tissue.  The veteran is competent to report what he 
experiences.  Nonetheless, even considering the veteran's 
testimony in the light most favorable to him, there is no 
clinical evidence of objective manifestations of a painful or 
tender scar.  The Board has considered all submitted post-
service records which include hospital records for an 
unrelated facial injury in June 1954 and VA outpatient 
records from January 2001 to November 2002.  The records are 
devoid of any indication that the veteran sought treatment 
for pain or tenderness of his scar.  In only one instance was 
the scar ever mentioned.  To wit, in December 2001, the 
veteran sought treatment for pain of the right knee.  
According to the report, the doctor noted a well healed scar 
of the right knee and attributed the veteran's knee pain to 
nonservice-connected arthritis.  For these reasons, the Board 
finds that the veteran is not entitled to the next higher 
rating of 10 percent under DC 7804.

The Board has considered other potentially applicable 
diagnostic codes for scars.  However, these diagnostic codes 
do not apply to the veteran's case.  See 38 C.F.R. § 4.11, 
Diagnostic Codes 7800-7803.  First of all, Diagnostic Code 
7800 would not apply in this situation as it rates 
disfiguring scars of the head, face, or neck.  Diagnostic 
Code 7801 rates scars that are deep or that cause limited 
motion, based on the area of the scars.  The minimum 
compensable rating of 10 percent would require an area or 
areas exceeding 6 square inches (39 sq. cm.).  In this case, 
however, there is no evidence of any underlying soft tissue 
damage so as to classify the veteran's scar as deep.  
Furthermore, the 2002 VA examination reports the scar is 3 
inches which falls short of the 6 inch dimension required for 
a 10 percent rating.  The limited size of the veteran's 
service-connected scar is also the reason that Diagnostic 
Code 7802 is not applicable, for it requires that the scar 
cover an area of 144 square inches or more.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  Formerly, DC 7801 concerned 
third degree burn scars, and DC 7802 concerned second degree 
burn scars; these diagnostic codes would not be applicable to 
the veteran's scar, which did not result from a burn.  
38 C.F.R. § 4.118,  Diagnostic Codes 7801, 7802 (2001).

Finally, Diagnostic Code 7803 is not applicable to the 
veteran's service-connected scar for it relates to unstable 
scars.  An unstable scar is defined as one that exhibits 
frequent loss of skin covering the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  The record shows no 
evidence of an unstable scar.  VA examinations conducted in 
2002 and 2004 specifically report no chronic skin changes 
regarding the veteran's scar.  Formerly, DC 7803 assigned a 
10 percent rating for superficial scars that were poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118,  
Diagnostic Code 7803 (2001).The veteran's scar has not been 
shown to be poorly nourished, nor is there any reference to 
ulceration of the scar.  

On the basis of all of the evidence of record, the Board 
concludes that a rating higher than 0 percent is not 
warranted for the scar of the right knee.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the RO's January 2002 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the July 2004 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  The Board notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. 

In June 2006, the RO provided the veteran with the notice 
required in the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded two VA examinations 
in connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial compensable rating for a scar of the right knee is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


